DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.
 	Claims 1, 7, 13-15, 17, 18 and 23 are currently amended.  Claims 6, 11, 12, 16, 31 and 32 are canceled. Claims 1-5, 7-10, 13-15, 17-24, 26-28, 30 and 33-35 are pending review in this action.  The previous 35 U.S.C 112 rejection is withdrawn in light of Applicant’s corresponding amendment.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 depends on claim 23. Claim 33 includes all of the limitations of claim 23 without any additional limitations and thus fails to further limit claim 23.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23, 24 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0143132, hereinafter Mizuno in view of U.S. Pre-Grant Publication No. 2013/0078535, hereinafter Aizawa.
Regarding claim 23, Mizuno teaches a metal-air battery (100). The metal-air battery comprises a cathode layer (2), an anode layer (3) and a separator (1) between the cathode layer (2) and the anode layer (3) (paragraph [0039] and figure 2).
The anode layer (3) comprises a metal (paragraph [0041]).
The separator (1) is a solid electrolyte (paragraph [0048]).

Mizuno discusses the utility of having a porous conductive material (paragraph [0033]).
Mizuno fails to teach that the cathode layer includes a plurality of pores.
A porous perovskite material is a well-known conductive material for use in the cathode of a metal-air battery – see, e.g. Aizawa (abstract, paragraph [0039]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a porous perovskite for the purpose of providing a greater number of reaction sites in the electrode.
Given that the battery uses a solid electrolyte and that Mizuno does not teach including electrolyte in the cathode layer, it is understood that all pores in the cathode layer are electrolyte-free.
Regarding claim 24, Mizuno’s combination of the layered double hydroxide and the perovskite is a solid inorganic compound including metal elements.
Regarding claim 33, Mizuno as modified by Aizawa teaches that the cathode layer (2) includes pores – therefore it is a porous layer.
Regarding claim 34, Mizuno’s combination of the layered double hydroxide and the perovskite does not include a carbon-containing material (paragraphs [0033, 0034]).
claim 35, Mizuno teaches that the cathode layer (2) is disposed on a surface of a current collector (4) (paragraph [0039] and figure 2). The current collector may be porous, fibrous, or carbon paper (paragraph [0037]) – all examples of gas diffusion layers.

Claims 23, 24, 28, 30, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2011/0091777, hereinafter Mizuno ‘777 in view of U.S. Pre-Grant Publication No. 2013/0143132, hereinafter Mizuno.
Regarding claim 23, Mizuno ‘777 teaches a metal-air battery (10). The metal-air battery comprises a cathode layer (4b), an anode layer (3) and a separator between the cathode layer (4b) and the anode layer (3) (paragraph [0037] and figure 1).
The anode layer (3) comprises a metal (paragraph [0061]).
The separator may be a solid electrolyte (paragraphs [0065, 0067]).
The cathode layer (4b) consists of a hybrid material, such as lithium cobalt oxide, lithium manganese oxide and the like (paragraphs [0050, 0052]). Lithium cobalt oxide is a material with a layered crystal structure. Lithium cobalt oxide is the instantly disclosed material, it is therefore understood to have both ionic and electron conductivity.
Mizuno does not explicitly teach pores in the cathode layer (4b). 
It is well-known in the art that materials such as lithium cobalt oxide are typically used in particulate form to make an electrode layer – see, e.g. Mizuno (paragraph [0057]).

An agglomeration of particulates necessarily includes voids between the particulates – such voids are considered to be the instantly claimed pores.
Given that the battery uses a solid electrolyte and that Mizuno ‘777 does not teach including electrolyte in the cathode layer, it is understood that all pores in the cathode layer are electrolyte-free.
Regarding claim 24, Mizuno ‘777 teaches that the hybrid material is LiCoO2 (paragraph [0052]). LiCoO2 is a solid inorganic compound comprising a metal element. 
Regarding claim 28, Mizuno ‘777 teaches LiCoO2 - a lithium-based oxide (paragraph [0052]).
Regarding claim 30, Mizuno ‘777 teaches LiCoO2 (paragraph [0052]).
Regarding claim 33, Mizuno ‘777 as modified by Mizuno teaches that the cathode layer (4b) includes pores, therefore it is a porous layer.
Regarding claim 34, Mizuno ‘777 teaches that the cathode layer (4b) may include only the LiCoO2 (paragraphs [0050, 0052]).

Allowable Subject Matter
Claims 1-5, 7-10, 13-15 and 17-22 are allowed.
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented combinations of the Mizuno and Aizawa and Mizuno ’77 and Mizuno references were found to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759